Buosman, Judge
(concurring in the result) :
In the absence of a specific — and to me a binding — direction in the Manual for Courts-Martial, I should be prompted distinctly to conclude that the accused in the case at bar was punishable for two entirely separate offenses. The offense of robbery was denounced by Congress to insure adherence to the norm that one person shall not by force —or in another setting, by fear — deprive another of his property. The degree of force used is wholly irrelevant to the definition of this crime. On the other hand, the proscription of the crime of aggravated assault was designed- solely to insure obedience to the norm that one person shall not use against another weapons and instru-mentalities which are characterized by a tendency to produce serious bodily harm. Here the degree of force utilized becomes the very hallmark of the offense. To me the two norms seem sufficiently distinct to suggest that — • consistent with Congressional intent — ■ they form separate bases for punitive action as to conduct which violates both. Cf. United States v. Beene, 4 USCMA 177, 15 CMR 177.
However, the Manual for Courts-Martial states specifically that “An accused may not be punished for both a principal offense and for an offense included therein.” Paragraph 76a (8). We have frequently emphasized that the question of the inclusion of one offense within another must be determined principally through reference to the allegations of the specification alleging the offense. See, e.g., United States v. Davis, 2 USCMA 505, 10 CMR 3. The issue then becomes one of whether, under the allegations of the present specification of robbery, an assault with a dangerous weapon was included therein.
Traditionally this Court has worn an outsize pair of spectacles in viewing the problem of lesser included offenses, and has applied an extremely generous standard in determining whether a related offense is included within the principal one. I am sure of the overall soundness of this policy. It is arguable that a different approach to inclusion of offenses might be taken justifiably in determining whether an offensive accumulation of punishment was present. However, I am unwilling to impose such a refinement in interpreting the language of the Manual. Accordingly, I conclude that — within the framework of our general policy — the specification of robbery before us here included the aggravated assault found. Thereafter I proceed to apply the mandate of the Manual, and — like my brothers — must determine that separate punishments may not be imposed under each of the two specifications.